Appeals from two judgments of the Supreme Court (Hughes, J.), entered July 24, 1989 in Albany County, which dismissed petitioners’ applications, in two proceedings pursuant to CPLR article 78, to review two determinations of the Insurance Department imposing certain requirements upon its approval of petitioners’ requests for premium rate increases.
Judgments affirmed, without costs, upon the opinions of Justice Harold J. Hughes. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.